DEPARTAMENTO DE EDUCACIÓN DE EE.UU.
OFICINA DE EDUCACIÓN ESPECIAL Y SERVICIOS DE REHABILITACIÓN
OFICINA DE PROGRAMAS DE EDUCACIÓN ESPECIAL

OSEP QA 21-02

21 de octubre de 2020
La Oficina de Programas de Educación Especial (OSEP), que pertenece a la Oficina de
Educación Especial y Servicios de Rehabilitación del Departamento de Educación de
los EE. UU. (Departamento), emite este documento de Preguntas y Respuestas
(Questions and Answers, Q & A) en respuesta a consultas relacionadas con la
implementación de la prestación de servicios de la Parte C de la Ley de Educación
para Personas con Discapacidades (IDEA) en el entorno actual de la COVID-19.
Aparte de los requisitos legales y reglamentarios incluidos en el documento, el
contenido de esta guía no tiene fuerza ni vigencia de ley y no genera obligaciones
para el público. Este documento tiene como único objetivo brindar claridad al público
con respecto a los requisitos existentes según la ley o las políticas de la agencia.
Para revisar otros documentos de preguntas y respuestas ofrecidos por la OSEP en
relación con la COVID-19, visite https://sites.ed.gov/idea/topic-areas/#COVID-19.
Puede encontrar información adicional específica sobre la pandemia de COVID-19 en
el sitio web https://www.ed.gov/coronavirus. Hay recursos, estrategias y materiales de
apoyo adicionales de la OSEP para intervención temprana en https://ectacenter.org/.

REUNIONES DEL IFSP Y PRESTACIÓN DE SERVICIOS
La Parte C de IDEA proporciona fondos a la agencia principal estatal para que los
servicios de intervención temprana (early intervention services, EIS) estén disponibles
para todos los bebés y niños pequeños con discapacidades que reúnan los requisitos y
sus familias que viven dentro del Estado. Estos servicios de intervención temprana se
proporcionan de conformidad con el Plan de servicio familiar individualizado
(Individualized Family Service Plan, IFSP), Título 34 §§ 303.13(a)(9) del CFR. En virtud del
Título 34 § 303.340 del CFR, para cada bebé o niño pequeño con una discapacidad, la
agencia principal estatal debe garantizar el desarrollo, la revisión y la implementación
de un IFSP desarrollado por un equipo multidisciplinario, que incluye a los padres, que
(a) es consistente con la definición de ese término que aparece en el Título 34 § 303.20
del CFR; y (b) cumple con los requisitos mencionados en el Título 34 § 303.342 a §
303.346 del CFR. Este documento aborda la reunión del IFSP, la notificación y otros
requisitos relacionados con la prestación de servicios.

400 MARYLAND AVE. S.W., WASHINGTON, DC 20202-2800
www.ed.gov
Tenemos como misión promover el alto rendimiento académico y la preparación de los estudiantes para la competitividad global
al fomentar la excelencia en la educación y garantizar la igualdad de acceso.

REUNIONES DEL IFSP Y NOTIFICACIONES
P1.

¿Cómo pueden los padres, las agencias principales estatales y sus proveedores
de servicios de intervención temprana (EIS) realizar reuniones iniciales,
periódicas y anuales del IFSP cuando las agencias principales estatales y los
proveedores de EIS no pueden realizar reuniones presenciales?

El Departamento reconoce que algunos Estados, debido a las limitaciones operativas
causadas por la pandemia de COVID-19, actualmente no pueden realizar reuniones
presenciales del IFSP. Las disposiciones de la Parte C de la Ley IDEA en el Título 34 §
303.342(d) del CFR exigen que las reuniones iniciales, anuales y periódicas del IFSP se
lleven a cabo en entornos y horarios que sean convenientes para la familia. Además,
las reuniones del IFSP deben realizarse en el idioma nativo de la familia o a través de
otro modo de comunicación utilizado por la familia (a menos que esto no sea factible).
Durante esta pandemia, cuando las reuniones en persona no son factibles o viables, el
Departamento está extendiendo la flexibilidad para las revisiones periódicas del IFSP
permitidas en el Título 34 § 303.342(b) (2) del CFR a las agencias principales estatales y
proveedores locales de EIS para realizar reuniones iniciales y anuales del IFSP a través
de medios alternativos, como por teléfono o videoconferencia (si es factible y
consistente con las normas de privacidad) si resulta aceptable para los padres y otros
participantes de la reunión del equipo del IFSP.

PLAZO DE 45 DÍAS
P2.

¿Permite la Ley IDEA flexibilidad para cumplir con el plazo de 45 días para
realizar la reunión inicial del IFSP?

Sí, en circunstancias específicas. El plazo de 45 días de la Parte C de la Ley IDEA es
obligatorio en virtud del Título 34 §§ 303.310, 303.342(a) y 303.345(c) del CFR. El plazo de
45 días se aplica a cualquier examen de detección ofrecido por el Estado, la
evaluación inicial, la valoración del niño y la familia y la reunión inicial del IFSP. Hay dos
excepciones al plazo de 45 días:
1) Si el niño o los padres no están disponible para completar las actividades
requeridas (el examen de detección, la evaluación inicial, las valoraciones
iniciales del niño y la familia, y la reunión inicial del IFSP) debido a circunstancias
familiares excepcionales que están documentadas en los registros de
intervención temprana del niño; y
2) Si los padres no han dado su consentimiento para el examen de detección (si
corresponde), la evaluación inicial o la valoración inicial del niño, a pesar de los
intentos repetidos y documentados del proveedor de EIS o la agencia principal
estatal para obtener el consentimiento de los padres.

2

La OSEP también ha aplicado esta excepción documentada de circunstancias
familiares excepcionales cuando circunstancias claras fuera del control de la agencia
principal estatal o el proveedor de EIS, como un huracán, no permiten que se dé lugar
a la actividad subyacente y, por lo tanto, el niño y la familia no están disponibles como
una cuestión práctica.1 En estas circunstancias muy limitadas, según el Título 34 §
303.310(c) del CFR, la agencia principal estatal o el proveedor de EIS deben:
1) Documentar en el registro de intervención temprana del niño las circunstancias
excepcionales; y
2) Completar las actividades tan pronto como sea posible después de que ya no
existan las circunstancias excepcionales documentadas.
Para al menos dos de las actividades en el plazo de 45 días, la evaluación del niño
para determinar la elegibilidad y la valoración del niño (pero posiblemente también
para todas las actividades requeridas), la incapacidad de realizar una observación en
persona puede ser crítica para garantizar una evaluación y una valoración
apropiadas. Dado que las reuniones personales pueden no ser factibles o
recomendables debido a la pandemia de COVID-19, la pandemia puede constituir la
justificación de circunstancias familiares excepcionales documentadas para el plazo
de 45 días.

PRESTACIÓN DE SERVICIOS
P3.

¿Qué deben hacer las agencias principales estatales y sus proveedores de EIS si
no pueden prestar los servicios de la Parte C de la Ley IDEA de acuerdo con el
IFSP debido a la pandemia?

En muchos casos, las respuestas de salud pública relacionadas con la COVID-19
pueden impedir que los proveedores de EIS presten servicios específicos de
intervención temprana del IFSP de un niño. Por ejemplo, los servicios de la Parte C en
muchos IFSP deben prestarse en el entorno natural del niño, lo que incluye el hogar y la
comunidad del niño (como la guardería) que son naturales o típicos para un bebé o
niño pequeño de la misma edad sin una discapacidad.2 Cuando la agencia principal
o el proveedor de EIS no pueden prestar los servicios de la Parte C de la Ley IDEA de
acuerdo con el IFSP, deben proporcionar una notificación previa por escrito a los
padres lo antes posible. El equipo del IFSP del niño, que incluye a los padres, debe
determinar qué servicios se pueden proporcionar para satisfacer las necesidades del
niño durante este tiempo y considerar otros servicios o medios alternativos de

1 Esta excepción no se aplica si el personal de la agencia principal estatal o del proveedor de
EIS no está disponible debido a la escasez de personal.
2 Consulte el Título 34 § 303.344(d)(ii) del CFR.

3

prestación de servicios, si es factible y coherente con los intereses de privacidad, como
a través del uso de telecomunicaciones, incluidas llamadas telefónicas o
videoconferencias, o servicios de consulta para los padres. Si los padres previamente
lo aceptaron, o lo aceptan durante la pandemia, la notificación previa por escrito se
puede proporcionar a través de correo electrónico (email).3
La agencia principal estatal y los proveedores de EIS deben documentar la
determinación del equipo IFSP y revisar el IFSP del niño para reflejar los servicios
acordados que se proporcionarán considerando las circunstancias (por ejemplo,
cierres de programas, distanciamiento social u otras medidas) para que el IFSP sea
claro para los padres y todos los responsables de proporcionar los servicios de la Parte
C de la Ley IDEA al niño. La OSEP señala que, cuando sea factible, los servicios de
intervención temprana identificados en el IFSP deben basarse, en la medida de lo
posible, en investigaciones revisadas por pares pero el Departamento entiende que,
considerando las respuestas de salud pública relacionadas con la pandemia de
COVID-19, la investigación revisada por pares puede no estar disponible para los
servicios prestados de forma remota.4

3 Para obtener más información, consulte el documento Preguntas y respuestas sobre las

garantías procesales de la Parte C (30 de junio de 2020) publicado anteriormente.
4 Consulte el Título 34 § 303.344(d)(1) del CFR.

4

